                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel.,
HECTOR BALDERAS, Attorney General of
New Mexico,

               Plaintiff,
v.                                                                      No. CIV 17-00251 JB\LF

REAL ESTATE LAW CENTER, PC, a
California professional corporation;
ERIKSON M. DAVIS, an attorney and
resident of California, individually, and
dba REAL ESTATE LAW CENTER, P.C.,
a California professional corporation;
DEPAK S. PARWATIKAR, an attorney
and resident of California, individually,
and dba BALANCED LEGAL GROUP;
an UNIDENTIFIED TRADE NAME OR
ENTITY, dba
WWW.PINNACLELAWCENTER.COM;
CHAD T. PRATT, an attorney and resident
of California, individually, and formerly
dba REAL ESTATE LAW CENTER,
P.C.; the BALANCED LEGAL GROUP,
an unidentified trade name or entity located
in California, and PINNACLE LAW
CENTER, P.C., a California professional
corporation,

               Defendants.

 MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
       PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed November 5, 2018 (Doc. 91)(“PFRD”). The PFRD notifies

Defendant Erikson Davis of his ability to file objections within fourteen days and that failure to

do so waives appellate review. To date, Davis and no other parties have filed any objections,
and there is nothing in the record indicating that the PFRD was not delivered. The Court concludes

that the Honorable Laura Fashing’s, United States of America Magistrate Judge for the District

of New Mexico, PFRD is not clearly erroneous, arbitrary, obviously contrary to law, or an abuse

of discretion, and the Court therefore adopts it. The Court will sanction Davis and enter default

judgment against him on all issues of liability.

               LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                           RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the

required proceedings when assigned, without the parties’ consent, to hear a pretrial matter

dispositive of a claim or defense or a prisoner petition challenging the conditions of

confinement.”).    Rule 72(b)(2) of the Federal Rules of Civil Procedure governs objections:

“Within 14 days after being served with a copy of the recommended disposition, a party may

serve and file specific written objections to the proposed findings and recommendations.” Fed.

R. Civ. P. 72(b)(2). Finally, when resolving objections to a Magistrate Judge’s proposal, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.     The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate         judge with

instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28 U.S.C. § 636 provides:

         A judge of the court shall make a de novo determination of those portions of
         the report or specified proposed findings or recommendations to which
         objection is made. A judge of the court may accept, reject, or modify, in whole
         or in part, the findings or recommendations made by the magistrate judge. The
         judge may also receive further evidence or recommit the matter to the
         magistrate judge with instructions.




                                                   -2-
28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus

attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.”

United States v. 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996)(“One

Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States Court of

Appeals for the Tenth Circuit has noted, “the filing of objections advances the interests that

underlie the Magistrate’s Act,[1] including judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing

Niehaus v. Kan. Bar Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v. Walters,

638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (quoting Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991)). “[O]nly an objection that is sufficiently specific to focus the district court’s

attention on the factual and legal issues that are truly in dispute will advance the policies behind

the Magistrate’s Act.”      One Parcel, 73 F.3d at 1060. In addition to requiring specificity in

objections, the Tenth Circuit has stated that “[i]ssues raised for the first time in objections to



       1
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.




                                                -3-
the magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d

1421, 1426 (10th Cir. 1996). See United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th

Cir. 2001)(“In this circuit, theories raised for the first time in objections to the magistrate

judge’s report are deemed waived.”). In an unpublished opinion, the Tenth Circuit stated that

“the district court correctly held that [a petitioner] had waived [an] argument by failing to raise

it before the magistrate.”       Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir.

2007)(unpublished).2

       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States -- in the course of approving the United States Court of

Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

       It does not appear that Congress intended to require district court review of a
       magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976)(hereinafter Senate Report); H.R. Rep. No.

       2
        Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See
10th Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but may be cited for their
persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its
       disposition, we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
Pevehouse v. Scibana has persuasive value with respect to a material issue, and will assist the
Court in its disposition of this Memorandum Opinion and Order.




                                                -4-
       94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News 1976, p. 6162 (hereinafter
       House Report). There is nothing in those Reports, however, that demonstrates
       an intent to require the district court to give any more consideration to the
       magistrate’s report than the court considers appropriate. Moreover, the
       Subcommittee that drafted and held hearings on the 1976 amendments had before
       it the guidelines of the Administrative Office of the United States Courts
       concerning the efficient use of magistrates. Those guidelines recommended to the
       district courts that “[w]here a magistrate makes a finding or ruling on a motion or
       an issue, his determination should become that of the district court, unless specific
       objection is filed within a reasonable time.” See Jurisdiction of United States
       Magistrates, Hearings on S. 1283 before the Subcommittee on Improvements in
       Judicial Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st
       Sess., 24 (1975)(emphasis added)(hereinafter Senate Hearings). The Committee
       also heard Judge [Charles] Metzner of the Southern District of New York, the
       chairman of a Judicial Conference Committee on the administration of the
       magistrate system, testify that he personally followed that practice. See id., at 11
       (“If any objections come in, . . . I review [the record] and decide it. If no
       objections come in, I merely sign the magistrate’s order.”). The Judicial
       Conference of the United States, which supported the de novo standard of review
       eventually incorporated in § 636(b)(1)(C), opined that in most instances no party
       would object to the magistrate’s recommendation, and the litigation would
       terminate with the judge’s adoption of the magistrate’s report. See Senate
       Hearings, at 35, 37. Congress apparently assumed, therefore, that any party who
       was dissatisfied for any reason with the magistrate’s report would file objections,
       and those objections would trigger district court review. There is no indication
       that Congress, in enacting § 636(b)(1)(C)), intended to require a district judge to
       review a magistrate’s report to which no objections are filed. It did not preclude
       treating the failure to object as a procedural default, waiving the right to further
       consideration of any sort. We thus find nothing in the statute or the legislative
       history that convinces us that Congress intended to forbid a rule such as the one
       adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (footnotes omitted).

       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar

need not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060

(quoting Moore v. United States, 950 F.2d at 659 (“We join those circuits that have declined to

apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order does not

apprise the pro se litigant of the consequences of a failure to object to findings and




                                               -5-
recommendations.” (citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (“Any party that

desires plenary consideration by the Article III judge of any issue need only ask. [A failure to

object] does not preclude further review by the district judge, sua sponte or at the request of a

party, under a de novo or any other standard.”). In One Parcel, the Tenth Circuit noted that the

district judge had decided sua sponte to conduct a de novo review despite the lack of specificity

in the objections, but the Tenth Circuit held that it would deem the issues waived on appeal

because it would advance the interests underlying the waiver rule. See 73 F.3d at 1060-61 (citing

cases from other Courts of Appeals where district courts elected to address merits despite

potential application of waiver rule, but Courts of Appeals opted to enforce waiver rule).

         Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendation, “on . . . dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). The

Tenth Circuit has stated that a de novo determination, pursuant to 28 U.S.C. § 636(b), “requires

the district court to consider relevant evidence of record and not merely review the magistrate

judge’s recommendation.” Griego v. Padilla (In re Griego), 64 F.3d 580, 583-84 (10th Cir.

1995).    The Supreme Court has noted that, although a district court must make a de novo

determination of the objections to recommendations under 28 U . S . C . § 636(b)(1), the district

court is not precluded from relying on the Magistrate Judge’s proposed findings and

recommendations. See United States v. Raddatz, 447 U.S. at 676 (“[I]n providing for a ‘de novo

determination’ rather than de novo hearing, Congress intended to permit whatever reliance a

district judge, in the exercise of sound judicial discretion, chose to place on a magistrate’s

proposed findings and recommendations.” (quoting 28 U . S . C . § 636(b)(1)); Bratcher v. Bray-




                                              -6-
Doyle Indep. Sch. Dist. No. 42 of Stephens Cty., 8 F.3d 722, 724-25 (10th Cir. 1993)(holding that

the district court’s adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is

consistent with a de novo determination, because “the district court ‘may accept, reject, or

modify,   in   whole   or    in   part,   the   findings   or   recommendations   made   by   the

magistrate,’ . . . [as] ‘Congress intended to permit whatever reliance a district judge, in

the exercise of sound judicial discretion, chose to place on a magistrate’s proposed findings

and recommendations.’” (emphasis omitted)(quoting 28 U.S.C. § 636(b)(1); United States v.

Raddatz, 447 U.S. at 676).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice,

reviewed the Magistrate Judge’s recommendations. In Workheiser v. City of Clovis, No. CIV

12-0485 JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), where the plaintiff

failed to respond to the Magistrate Judge’s proposed findings and recommended disposition,

although the Court determined that the plaintiff “has waived his opportunity for the Court to

conduct review of the factual and legal findings in the [proposed findings and recommended

disposition],” the Court nevertheless conducted such a review. 2012 WL 6846401, at *3. The

Court generally does not, however, review the Magistrate Judge’s proposed findings and

recommended disposition de novo, and determine independently necessarily what it would do if

the issues had come before the Court first, but rather adopts the proposed findings and

recommended disposition where “[t]he Court cannot say that the Magistrate Judge’s




                                                 -7-
recommendation . . . is clearly erroneous, arbitrary, [obviously][3] contrary to law, or an abuse of

discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at *3. This review, which is

deferential to the Magistrate Judge’s work when there is no objection, nonetheless provides some

review in the interest of justice, and seems more consistent with the intent of the waiver rule than

no review at all or a full-fledged review. Accordingly, the Court considers this standard of

review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports,

however, that demonstrates an intent to require the district court to give any more consideration

to the magistrate’s report than the court considers appropriate.”). The Court is reluctant to have




       3
          The Court previously used as the standard for review when a party does not object to the
Magistrate Judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, No. CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the recommendation to which there
was no objection, stating: “The Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein.”);
O’Neill v. Jaramillo, No. CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31,
2013)(Browning, J.)(“Having reviewed the PRFD under that standard, the Court cannot say that
the Magistrate Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse
of discretion. The Court thus adopts [Magistrate] Judge Wormuth’s PFRD.” (citing Workheiser
v. City of Clovis, 2012 WL 6846401, at *3)); Galloway v. JP Morgan Chase & Co., No. CIV 12-
0625 JB/RHS, 2013 WL 503744 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the Magistrate
Judge’s recommendations upon determining that they were not “clearly contrary to law, or an
abuse of discretion.”). The Court does not believe that “contrary to law” accurately reflects the
deferential standard of review that the Court intends to use when there is no objection. Finding
that a Magistrate Judge’s recommendation is contrary to law would require the Court to analyze
the Magistrate Judge’s application of law to the facts or the Magistrate Judge’s delineation of the
facts -- in other words performing a de novo review, which is required when a party objects to the
recommendations only. The Court believes adding “obviously” better reflects that the Court is not
performing a de novo review of the Magistrate Judges’ recommendations. Going forward,
therefore, the Court will, as it has done for some time now, review Magistrate Judges’
recommendations to which there are no objections for whether the recommendations are clearly
erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.



                                               -8-
no review at all if its name is going to go at the bottom of the order adopting the Magistrate

Judge’s proposed findings and recommendations.

                                           ANALYSIS

       The Court has carefully reviewed the PFRD. The Court did not review the PFRD de

novo, because the parties have not objected to it, but rather reviewed Magistrate Judge Fashing’s

PFRD to determine if it is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion. The Court determines that the PFRD is not clearly erroneous, arbitrary, obviously

contrary to law, or an abuse of discretion. Accordingly, the Court will adopt the PFRD.

       IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

Disposition, filed November 5, 2018 (Doc. 9 1 ), is adopted; (ii) the Court enters default judgment

against Defendant Erikson Davis on all issues of liability, reserving the issues of relief, such as

disgorgement, restitution, and civil penalties, for further hearing or trial; and (iii) Plaintiff’s

Motion for Sanctions Against Defendant Erikson M. Davis, filed April 23, 2018 (Doc. 66), is

denied as moot.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE


Counsel:

Hector H. Balderas
 Attorney General of New Mexico
Angelica Anaya-Allen
 Assistant Attorney General of New Mexico
Santa Fe, New Mexico

       Attorneys for the Plaintiff




                                               -9-
Erikson M. Davis
Newbury Park, California

       Pro Se

Chad Thomas Pratt
Los Angeles, California

       Pro Se

Jessica M. Hernandez
Paul J. Kennedy
Elizabeth Harrison
Kennedy, Hernandez & Associates, P.C.
Albuquerque, New Mexico

       Attorneys for the Defendants Pinnacle Law Center, PC and Deepak S. Parwatikar




                                           - 10 -
